Title: John Adams to William Stephens Smith, 21 Dec. 1786
From: Adams, John
To: Smith, William Stephens


          
            
              My dear Sir,
            
            

              Grosvenor-square,

              Dec. 21, 1786.
            
          


          According to Mr. Turgot’s idea of a perfect commonwealth, a single
            assembly is to be possessed of all authority, legislative, executive, and judicial. It
            will be a proper conclusion of all our speculations upon this, the most interesting
            subject which can employ the thoughts of men, to consider in what manner such an
            assembly will conduct its deliberations, and exert its power. The executive power is
            properly the government; the laws are a dead letter until an administration begins to
            carry them into execution. Let us begin then with this. If there is an army to raise,
            this single assembly is to appoint all its officers. The man of the most ample fortune,
            the most honourable descent, the greatest abilities, especially if there is any one
            among them who has had experience, rendered important services, and acquired fame in
            war, will be chosen general. This event is a great point gained by the aristocracy; and
            a great advance towards the selection of one, in case of convulsions and confusions, for
            monarchy. The general has vast influence, of course, with the whole nation, and
            especially with the officers of his army; whose articles of war, and whose habits, both
            of obedience and command, establish a system of subordination of which he is the center,
            and produce an attachment that never wears out. The general, even without being sensible
            of it, will naturally fall in with the views of the aristocratical body, in promoting
            men of family, property, and abilities; and indeed, in general, it will be his duty to
            do this, as such are undoubtedly, in general, the fittest for the service: his whole
            corps of officers will grow habitually to respect such only, or at least chiefly; and it
            must be added, because experience proves it, and the truth requires it to be mentioned,
            to entertain some degree of contempt for the rest of the people, as “rank and file.” The
            general’s recommendation will have great weight in the assembly, and will in time be
            given chiefly, if not wholly, to men who are either of the aristocratical body
            themselves, or at least recommended by such as are so. All the other officers of the
            army are to be appointed by this assembly; and we must suppose that all the general
            officers and field officers will be of patrician families, because each candidate will
            be unknown to nine-tenths of the assembly. He comes from a part of the state which a
            vast majority of the members of the assembly do not particularly represent, and are
            unacquainted with; they must therefore take his character upon trust from his patron in
            the house, some member who is his neighbour, and who perhaps owes his election to him or
            his particular friends.—Here is an endless source of debate and delay. When there are
            two or more candidates for a commission, and there will generally be several, how shall
            an assembly of five hundred or one hundred men, collected from all the most distant
            parts of a large state, become informed of the merits and pretensions of each candidate?
            It can only be done in public or in private. If in public, it exposes the characters of
            the candidates to a public discussion, which few men can bear; it consumes time without
            end; and it will frequently happen, that the time of the whole assembly shall be wasted,
            and all the public affairs delayed, for days and weeks, in deliberating and debating,
            affirming and denying, contradicting and proving, in the appointment of a single
            officer; and, after all, he who has friends of the most influence in the house, who will
            be generally of the aristocratical complexion, will be preferred. It is moderate to say
            that the loss of time and delay of business will be a greater burthen to the state than
            the whole support of a governor and council. If there is a navy, the same process must
            be gone through respecting admirals, captains, and all other officers. All the officers
            of revenue, police, justice, must be appointed in the same way. Ambassadors, consuls,
            agents to foreign countries, must be appointed too by vote of assembly.—This branch of
            business alone would fill up the whole year, and be more than could be done. An assembly
            must be informed before it can act. The understanding and conscience of every member
            should be clearly satisfied before he can vote. Information is to be had only by debate,
            and examination of evidence. Any man may see that this must be attended with difficulty;
            but no man, who has not seen the inside of such an assembly, can conceive the confusion,
            uncertainty, and procrastination of such proceedings. The American provincial congresses
            had experience enough of this; and gentlemen were more convinced by what they there saw,
            heard, and felt, of the necessity of three branches, than they would have been by
            reasoning or reading; it was generally agreed, that the appointment of officers by lot
            would have been a more rational method.—But this is not all: the army, the navy,
            revenue, excise, customs, police, justice, and all foreign ministers, must be gentlemen,
            that is to say, friends and connections of the rich, well-born and well-educated members
            of the house; or, if they are not, the community will be filled with slander, suspicion,
            and ridicule against them, as ill-bred, ignorant, and in all respects unqualified for
            their trusts; and the plebeians themselves will be as ready as any to join in the cry,
            and run down their characters. In the second place, there never was yet a people who
            must not have somebody or something to represent the dignity of the state, the majesty
            of the people, call it what you will—a doge, an avoyer, an archon, a president, a
            consul, a syndic; this becomes at once an object of ambition and dispute, and, in time,
            of division, faction, sedition, and rebellion.—The next enquiry is, concerning the
            administration of justice. Shall every criminal be brought before this assembly and
            tried? Shall he be there accused before five hundred men? witnesses introduced, counsel
            heard? This again would take up more than the whole year; and no man, after all, would
            consider his life, liberty, or property, safe in such a tribunal. These all depend upon
            the disquisitions of the counsel, the knowledge of the law in the judges, the
            confrontation of parties and witnesses, the forms of proceedings, by which the facts and
            the law are fairly stated before the jury for their decision, the rules of evidence, by
            which the attention of the jury is confined to proper points, and the artifices of
            parties and counsel avoided. An assembly of five hundred men are totally incapable of
            this order, as well as knowledge; for, as the vote of the majority must determine, every
            member must be capable, or all is uncertain: besides, it is the unanimity of the jury
            that preserves the rights of mankind—must the whole five hundred be unanimous?—Will it
            be said that the assembly shall appoint committees to try causes? But who are to make
            these appointments? Will not a few haughty palatines in the assembly have influence
            enough to determine the election in favour of their friends? and will not this make the
            judges the tools of a party? If the leaders are divided into parties, will not one
            prevail at one year, and another the next? and will not this introduce the most wretched
            of servitudes, an uncertain jurisprudence? Will it be said that the assembly shall
            appoint committees for the nomination of officers? The same intrigues, and greater
            struggles, would be introduced for the place of a committee-man; and there would be
            frequent appeals from those committees to the body that appointed them. Shall the
            assembly appoint a governor or president, and give him all the executive power? Why
            should not the people at large appoint him? Giving this power to the assembly will open
            a wider door to intrigue for the place; and the aristocratical families will be sure,
            nine times in ten, to carry their choice in this way; and, what is much worse, the first
            magistrate will be considered as dependent on every obscure member of the house, but in
            reality he will be dependent only on a dozen or a score, perhaps on two or three, of the
            whole. He will be liable to daily motions, debates, and votes of censure. Instead of
            thinking of his duty to the people at large, he will confine his attention chiefly to
            the assembly, and believe, that if he can satisfy them, or a majority of them, he has
            done his duty. After all, any of these devices are only changing words; they are, in
            reality, erecting different orders of men, and aiming at balances, as much as the system
            which so much displeases Mr. Turgot; they are introducing, in effect, all the
            inequalities and disputes that he so greatly apprehends, without any of that security to
            the laws which ought to be the principal object; they render the executive power, which
            is in truth the government, the instrument of a few grandees. If these are capable of a
            combination with each other, they will seldom disagree in their opinion, which is the
            richest man and of the first family; and, as these will be all their enquiries, they
            will generally carry their election: if they are divided, in constant wrangles with each
            other, and perpetual attacks upon the president about the discharge of his functions,
            they will keep the nation anxious and irritated, with controversies which can never be
            decided nor ended. If they agree, and the plebeians still carry the vote against them,
            the choice will nevertheless probably fall upon one of their number, who will be
            disposed to favour them too much; but if it falls upon a plebeian, there commences at
            once a series of contests between the rich and the poor, which will never end but in the
            ruin of the popular power and the national liberty—or at least in a revolution and a new
            constitution. As the executive power, the essence of government, is ever odious to
            popular envy and jealousy, it will ever be in the power of a few illustrious and wealthy
            citizens to excite clamours and uneasiness, if not commotions and seditions, against it.
            Although it is the natural friend of the people, and the only defence which they or
            their representatives can have against the avarice and ambition of the rich and
            distinguished citizens, yet such is their thought less simplicity, they are ever ready
            to believe that the evils they feel are brought upon them by the executive power. How
            easy is it then for a few artful men, among the aristocratical body, to make a
            president, thus appointed and supported, unpopular, though he conducts himself with all
            the integrity and ability which his office requires?
          But we have not yet considered how the legislative power is to be
            exercised in this single assembly?—Is there to be a constitution? Who are to compose it?
            The assembly itself, or a convention called for that purpose? In either case, whatever
            rules are agreed on for the preservation of the lives, liberties, properties, and
            characters of the citizens, what is to hinder this assembly from transgressing the
            bounds which they have prescribed to themselves, or which the convention has ordained
            for them? The convention has published its code, and is no more. Shall a new convention
            be called, to determine every question which arises concerning a violation of the
            constitution? This would require that the convention should sit whenever the assembly
            sits, and consider and determine every question which is agitated in it. This is the
            very thing we contend for, viz. that there may be two assemblies; one to divide, and the
            other to choose. Grant me this, and I am satisfied, provided you will confine both the
            convention and assembly to legislation, and give the whole executive power to another
            body. I had almost ventured to propose a third assembly for the executive power; but the
            unity, the secrecy, the dispatch of one man, has no equal; and the executive power
            should be watched by all men; the attention of the whole nation should be fixed upon one
            point, and the blame and censure, as well as the impeachments and vengeance for abuses
            of this power, should be directed solely to the ministers of one man.—But to pursue our
            single assembly. The first year, or the first seven years, they may be moderate;
            especially in dangerous times, and while an exiled royal family, or exiled patricians or
            nobles, are living, and may return; or while the people’s passions are alive, and their
            attention awake, from the fresh remembrance of danger and distress: but when these
            transitory causes pass away, as there is an affection and confidence between the people
            and their representatives, suppose the latter begin to make distinctions, by making
            exceptions of themselves in the laws?—They may frank letters; they are exempted from
            arrests; they can privilege servants—One little distinction after another, in time makes
            up a large sum. Some few of the people will complain; but the majority, loving their
            representatives, will acquiesce. Presently they are exempted from taxes. Then their
            duration is too short; from annual they become biennial, triennial, septennial, for
            life; and at length, instead of applying to constituents to fill up vacancies, the
            assembly takes it upon itself, or gives it to their president. In the mean time, wars
            are conducted by heroes to triumph and conquest, negotiations are carried on with
            success, commerce flourishes, the nation is prosperous;—the citizens are flattered,
            vain, proud of their felicity, envied by others: it would be the basest, the most odious
            ingratitude, at least it would be so represented, to find fault with their rulers. In a
            word, as long as half a score of capital characters agree, they will gradually form the
            house and the nation into a system of subordination and dependence to themselves, and
            govern all at their discretion—a simple aristocracy or oligarchy in effect, though a
            simple democracy in name: but, as every one of these is emulous of others, and more than
            one of them is constantly tormented with a desire to be the first, they will soon
            disagree; and then the house and the nation gradually divides itself into four parties,
            one of which at least will wish for monarchy, another for aristocracy, a third for
            democracy, and a fourth for various mixtures of them; and these parties can never come
            to a decision but by a struggle, or by the sword. There is no remedy for this, but in a
            convention of deputies from all parts of the state: but an equal convention can hardly
            be obtained, except in times like those we have lately seen, when the danger could only
            be warded off by the aid and exertions of the whole body of the people: when no such
            danger from without shall press, those who are proud of their wealth, blood, or wit,
            will never give way to fair and equal establishments. All parties will be afraid of
            calling a convention; but if it must be agreed to, the aristocratical party will push
            their influence, and obtain elections even into the conventions for themselves and their
            friends, so as to carry points there, which perhaps they could not have carried in the
            assembly.
          But shall the people at large elect a governor and council annually
            to manage the executive power, and a single assembly to have the whole legislative? In
            this case, the executive power, instead of being independent, will be the instrument of
            a few leading members of the house; because the executive power, being an object of
            jealousy and envy to the people, and the legislative an object of their confidence and
            affection, the latter will always be able to render the former unpopular, and undermine
            its influence.— But if the people for a time support an executive disagreeable to the
            leaders in the legislative, the constitution will be disregarded, and the nation will be
            divided between the two bodies, and each must at last have an army to decide the
            question. A constitution consisting of an executive in one single assembly, and a
            legislative in another, is already composed of two armies in battle array; and nothing
            is wanting, but the word of command, to begin the combat. 
          In the present state of society and manners in America, with a
            people living chiefly by agriculture, in small numbers, sprinkled over large tracts of
            land, they are not subject to those panics and transports, those contagions of madness
            and folly, which are seen in countries where large numbers live in small places, in
            daily fear of perishing for want: we know, therefore, that the people can live and
            increase under almost any kind of government, or without any government at all. But it
            is of great importance to begin well; misarrangements now made, will have great,
            extensive, and distant consequences; and we are now employed, how little soever we may
            think of it, in making establishments which will affect the happiness of an hundred
            millions of inhabitants at a time, in a period not very distant. All nations, under all
            governments, must have parties; the great secret is to controul them: there are but two
            ways, either by a monarchy and standing army, or by a balance in the constitution. Where
            the people have a voice, and there is no balance, there will be everlasting
            fluctuations, revolutions, and horrors, until a standing army, with a general at its
            head, commands the peace, or the necessity of an equilibrium is made appear to all, and
            is adopted by all.
          I am, / My dear Sir, / With much esteem and affection, / Yours,



          
            
              John Adams.
            
          
          
            Internal address: “William Stephens Smith, Esq.”
          
        